Citation Nr: 1700161	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  09-44 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in St. Petersburg, Florida, has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

On the November 2009 VA Form 9, the Veteran marked the appropriate line to indicate that he would appear at a hearing before the Board at the RO (Travel Board hearing).  In a January 2010 statement, the Veteran checked the box indicating that he waived the right to an in-person hearing and that he desired a videoconference hearing at the RO before a member of the Board in Washington, DC.  In February 2015, VA sent correspondence to the Veteran informing him that he was scheduled for a Travel Board hearing, which he originally requested on the November 2009 VA Form 9, in March 2015 at the RO in St. Petersburg, Florida.  The Veteran did not report for the hearing and the Veteran did not respond or indicate that he wished to be scheduled for another Board hearing.  As such, the Board deems the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2016).  The Veteran was not prejudiced by being scheduled for a Travel Board hearing instead of a videoconference hearing as per his January 2010 statement.  Travel board hearings and videoconference hearings are both held at the RO, so the Veteran would not have had to report to the Travel Board hearing at a different location or different time.   


FINDINGS OF FACT

1. The Veteran has a current bilateral foot disability of hallux valgus. 

2. A preexisting bilateral foot disorder of hammer toes was noted at service entrance.

3. The preexisting bilateral foot disorder did not undergo an increase in severity during active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in May 2008, prior to the initial adjudication of the claim in November 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates; thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

The Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, the relevant VA examination reports, and the Veteran's written statements.  

VA examined the Veteran's feet in April 2016.  The Board finds the April 2016 VA examination report to be adequate for the purpose of deciding the appeal.  The examination report contains all the findings needed to decide the claim for service connection for a bilateral foot disorder, including the Veteran's history and a rationale for the opinions given.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duties to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, hallux valgus is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a bilateral foot disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Bilateral Foot Disorder

The Veteran has generally contended that service connection is warranted for a bilateral foot disorder.  The Veteran did not provide specific contentions as to why service connection is warranted. 

The Board finds that the Veteran has a current bilateral foot disability of hallux valgus.  The April 2016 VA examination report shows a diagnosis of hallux valgus. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral foot disability preexisted service and was "noted" upon service entrance.  While the April 1978 service enlistment examination report in one section indicates generally a normal clinical evaluation of the feet, the April 1978 service examiner specifically noted hammer toes.  The more specific finding of hammer toes is more probative than a general characterization of the feet that does not account for the specific finding of hammertoes or attempt to reconcile this specific finding.  In this case, because the preexisting bilateral foot disability was "noted" at entrance into service, the presumption of sound condition did not attach at service entrance.  See 38 U.S.C.A. § 1111.  As the preexisting bilateral foot disability was noted at the time of entry into service, service connection may be granted only if it is shown that the bilateral foot disability worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board finds that the preponderance of the evidence is against finding that the preexisting bilateral foot disability worsened beyond its natural progression during service.  See id.  Service treatment records, which are complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the service treatment records do not include any injury, complaints, symptoms, or treatment for preexisting bilateral foot disability.  During service, the Veteran presented for treatment of multiple other disorders, including but not limited to pneumonia, strep throat, chronic cough, and pseudo folliculitis barbae.  The only complaint during service pertaining to the feet was a superficial laceration of the left little toe in December 1978, which appears to have resolved prior to service separation.  The January 1979 service separation examination report showed an abnormal clinical evaluation of the feet, and noted asymptomatic bilateral hammer toes with medial bunions, but did not mention the left little toe laceration or any other foot symptoms or complaints.  The concurrent report of medical history at service separation shows that the Veteran denied current symptoms or a history of foot trouble, bone, joint, or other deformity, and loss of toe, while at the same time he reported other problems such as dizziness or fainting spells, and ear, nose, or throat trouble.  The report of multiple other symptoms or histories at service separation indicates that the Veteran knew how to report foot symptoms or history of foot trouble at service separation, and did so, but did not report any foot symptoms at service separation.  

In consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for a bilateral foot disorder, likewise, would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a bilateral foot disability or related symptoms weighs against finding that the preexisting bilateral foot disorder increased in severity during active service or even that symptoms of a bilateral foot disorder increased during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The April 2016 VA examiner accurately noted that the Veteran had a bilateral foot disability at service entrance.  After a review of the claims file, the April 2016 VA examiner opined that there was no evidence of aggravation of hallux valgus in the service treatment records.  The April 2016 VA examiner reasoned that there were no new events requiring medical treatment or surgery for hallux valgus in service, and that, while the Veteran currently complained of bilateral big toe pain, the Veteran finished service about 36 years ago.  The April 2016 VA examiner assessed moderate bilateral hallux valgus of the big toes at the time of the examination, but opined there was no evidence of aggravation during service. 

Because the preexisting bilateral foot disorder was noted at service entrance, and the weight of the lay and medical evidence, including the Veteran's own contemporaneous histories and complaints, indicates that it the preexisting foot disability did not increase in severity during service, the weight of the evidence demonstrates no aggravation of the bilateral foot disorder by active service.  As the preponderance of the evidence is against a finding of worsening during service, the presumption of aggravation does not arise in this case; thus, the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting bilateral foot disorder is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for a bilateral foot disorder must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disorder is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


